PER CURIAM.
The judgment of conviction for trafficking in cocaine is affirmed upon holdings that there was no error in the instructions to the jury; the evidence was sufficient to warrant conviction; even if, arguendo, the point had been preserved by timely objection at trial, the police officer’s testimony did not constitute a comment on the defendant’s right to remain silent, see Antone v. State, 382 So.2d 1205 (Fla.1980); and Section 893.135, Florida Statutes, is not, as the defendant asserts, unconstitutional, see State v. Benitez, 395 So.2d 514 (Fla.1981); Stone v. State, 402 So.2d 1330 (Fla. 1st DCA 1981). The judgment of conviction for possession of cocaine is reversed upon the authority of Bell v. State, 437 So.2d 1057 (Fla.1983).
Affirmed in part; reversed in part.